Case 2:20-cv-00437-GMS--CDB Document1 Filed 02/27/20 Page 1of8

Michael Geisler

Name and Prisoner/Booking Number

Arizona State Hospital — ACPTC - Mesquite Hall
Place of Confinement

2500 East Van Buren Street

Mailing Address

Phoenix, AZ 85008

City, State, Zip Code

 

Api
FEB 27 2020 oh

QLEAR U 8 DesTAICT COURT
Era TROT OF ANC

emtevnsoaras

 

 

co
|
sm

 

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Michael Geisler
(Full Name of Plaintiff)

Plaintiff,
Vv.

(1) Arizona Department of Health Services et.al. ,

(Full Name of Defendants)
(2) Doug Ducey.

(3)_Cara Christ,
(4)_Aaron Bowen,

Defendant(s).

/

Check if there are additional Defendants and attach page A-1 listing them.

 

 

CASE NO, ©V20-00437-PHX-GMS--CDB
(To be supplied by the Clerk)

CIVIL RIGHTS COMPLAINT

of original Complaint
C) First Complaint
CO) Second Complaint

A. JURISDICTION

[28 U.S.C. § 1343(a); 42 U.S.C. § 1983

1. This ois has jurisdiction over this action pursuant to

Z] 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

L] Other

 

2. Institution/City where violation occurred:_Arizona State Hospital - ACPTC, Phoenix AZ 85008

Revised 3/11/16

550/555

 
Case 2:20-cv-00437-GMS--CDB Document1 Filed 02/27/20 Page 2 of 8

B. DEFENDANTS

 

 

 

 

 

 

 

 

1. Name of first Defendant:__Doug Ducey : . The first Defendant employed
as Governor For The State Of Arizona at Arizona State Capital .
(Position and title) (Institution)

2. ‘ Name of first Defendant:___ Department of Health Services . The second Defendant employed as:

as Health Services for the Mentally Il] at Arizona Department of Health Services
(Position and title) (Institution)

3. Name of first Defendant:____Cara Christ . The first Defendant employed

as Health Services Director at Arizona Department of Health Services
(Position and title) (Institution)

4. Name of first Defendant:__Aaron Bowen, . The first Defendant employed

as Chief Executive Officer at Arizona State Hospital/Asylum .
(Position and title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS
1. Have you filed any other lawsuits while you were a prisoner? OO Yes [] No

2. Ifyes, how many lawsuits have you filed? 1 ___. Describe the previous lawsuits:

a. First prior lawsuit:

1. Parties: Baron — St. Laurent Sr. et.al. _v. Doug Ducey et. al.
2. Court and case number: United States District Court CV-19-05443-PHX-DJH-JEM
3. Result: - (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

Case was Severed into individual actions

b. Second prior lawsuit:

1. Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

c. Third prior lawsuit:

1. Parties: V.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional Defendant on a separate page.
as

as

as

as

Case 2:20-cv-00437-GMS--CDB Document1 Filed 02/27/20 Page 3 of 8

B. ADDITIONAL DEFENDANTS

Name of fifth Defendant: Shanda Payne,

Director over ACPTC
(Position and title)

Name of sixth Defendant:__ Sheridan Miller,

Clinical Director over ACPTC
(Position and title)

Name of seventh Defendant: Bugby.
Chief of Security

(Position and title)

Name of the eighth Defendant:___ Bradley Johnson,

Psychiatrist
(Position and title)

. The fifth Defendant employed
at Arizona State Hospital/Asylum__- ACPTC

(Institution)

. The sixth Defendant employed as:

at Arizona State Hospital/Asyium — ACPTC
(Institution)

. The seventh Defendant employed
at Arizona State Hospital/Asylum — ACPTC

(Institution)

. The eighth Defendant employed
at Arizona State Hospital/Asylum — ACPTC

(Institution)
1.

2.

3.

Case 2:20-cv-00437-GMS--CDB Document1 Filed 02/27/20 Page 4 of 8

D. CAUSE OF ACTION

COUNT I

State the constitutional or other civil right that has been violated: 14 Amendment due process__Clause

 

CountI. Identify the issue involved. Check only one. State additional issues in separate counts.
1 Basic necessities LJ Mail () Access to the court C Medical care

(1) Disciplinary proceedings CJ Property C) Exercise of religion OC Retaliation
O) Excessive force by an officer () Threat to safety & Other: Due Process

Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts that clearly in your own words without
citing legal authority or arguments.

>

>

I have been civically committed and am a patient at the Arizona State Hospital for the past 10 years. During this time
frame I have experienced abuse at the hands of other patients and staff alike. I suffer from mental health issues that are
being taken advantage of by defendants in my claim .
Defendant Clinical Director Miller, under the authority of Defendant Director Payne has done everything within the
power of her position to discredit plaintiffs treatment achievements’ and stall his ability to obtain a level 5, then waits
till he has a bad day and makes a bad decision, and defendants Miller and Payne use what plaintiff did to justify their
decision to hold any forward progress .
In challenging the current direction of a two year treatment program as ascertained by State Law Defendants’ Payne
and Miller have taken upon themselves in their official and individual capacity to prolong the stay, better known as
warehousing civilians, because the law states that under the SVP statute plaintiff can be committed for the rest of his
life. However, the statute in its written language states that the treatment program must be adequate in allowing
plaintiff to work his way to absolute discharge within a reasonable amount of time and that time has been set at two
years, anything over two years is warehousing and Defendants’ have utilized _mindreading techniques’ to deny
advancement in the level system: deliberately holding documents (plaintiffs’ offense cycle and RPP; two years now)
that it. must be written in such a way so it fulfills Defendant Millers high expectations and not what is really going on
or has gone on in plaintiffs life .
Defendants’ Payne and Miller have abused their authoritive powers in their official and individual capacity (Dr. Miller
has told me that under her watch no sex offenders should be released and would make it hard and block advancement in
the level system which also violates written policy that has been posted our buildings), in following the written law of
the land and have blocked any possibility of obtaining my discharge. NOTE: Professional Psychiatrists and
Psychologists have testified that in a therapeutic treatment setting that after a patient is hospitalized after five years the
patient will not retain any additional treatment. What a patient has learned in the first five years is what he will retain
and continuing to make a patient retake the same material over and over does nothing but further institutionalizes and
warehouses the patient

Injury. State how you were injured by the actions or inactions of the Defendant(s).

Emotional Trauma; lack of sleep and appetite; Fear; Physical ailments — headaches, unexplained body pain; stomach
ailments. Suffered from sleep deprivation due to anxiety and stress: loss of appetite: humiliated; and my forward
advancement had been stopped.

Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? Kl Yes [No
b. Did you submit a request for administrative relief on Count I? hl Yes CINo
c. Did you appeal your request for relief on Count I to the highest level? 0 Yes C) No

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 
1,

2.

3.

Case 2:20-cv-00437-GMS--CDB Document1 Filed 02/27/20 Page 5of8

COUNT II
State the constitutional or other civil right that has been violated: 14" Amendment due process Clause

 

Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
[) Basic necessities C Mail [] Access to the court C Medical care

(1) Disciplinary proceedings [7 Property C) Exercise of religion CI Retaliation
O Excessive force by an officer J Threat to safety $Y Other: Due Process

Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts that clearly in your own words without
citing legal authority or arguments.

>

>

Plaintiff, who is actively participating in his treatment and has been placed by court order into the Less
Restrictive Alternative (LRA) program is confined to a maximum Detention like facility .
The placement into the Court Ordered LRA program signifies that I have demonstrated that I am not a threat -
of escaping or physically abusive behaviors, even after ]_have completed ten years and have never been
considered a risk .
Defendants’ CEO Aaron Bowen, and ACPTC Director Shanda Payne, has spent thousands of dollars addin
surveillance cameras everywhere, seven strands of razor wire and plaintiff wears a GPS that tracks his every
movement to make this facility more secure which was never needed prior to 2012 .
Defendants’ CEO Aaron Bowen, Security DOC Chief Bugby, and ACPTC Director Shanda Payne, ha:
written and implemented policy preventing plaintiff from going outside on his own without being escorted or
constantly supervised by floor staff even with all of the enhanced security

On a daily basis Plaintiff endures more restriction and security measures than he did when he was
incarcerated

Plaintiff is Civilly Committed under Civil Commitment Laws and is to be allotted his rights as civilian and
continue to be treated and mistrusted as inmates .
Plaintiff a Civilly Committed Patient is in the LRA program yet, he is being treated as if he is still servin
time in a maximum correctional facility ;
Plaintiff experiences a constant hostile, anti-social, prison like atmosphere that is perpetrated and enhanced by
the hiring of doc trained and experienced staff who enforces and advocates for this type of structure because
we are still considered as inmates doing extended prison time and should never be released

Injury. State how you were injured by the actions or inactions of the Defendant(s).
Emotional Trauma: lack of sleep and appetite; Fear; Physical ailments — headaches, unexplained body pain; stomach
ailments. Suffered from sleep deprivation due to anxiety and stress; loss of appetite: humiliated; and my forward

advancement had been stopped.

Administrative Remedies:
a, Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? INS DX No
b. Did you submit a request for administrative relief on Count I? Yes [1 No
c. Did you appeal your request for relief on Count I to the highest level? S Yes LC No
d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you

did not.

 

 
1.

2.

3.

Case 2:20-cv-00437-GMS--CDB Document1 Filed 02/27/20 Page 6 of 8

COUNT Il
State the constitutional or other civil right that has been violated: 14" Amendment due process Clause

 

Count I. Identify the issue involved. Check only one, State additional issues in separate counts.
(C Basic necessities C] Mail [] Access to the court C1 Medical care

(J Disciplinary proceedings L] Property O) Exercise of religion CO Retaliation
O Excessive force by an officer 1 Threat to safety © Other: Due Process

Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts that clearly in your own words without
citing legal authority or arguments.

>

Defendants Payne and Miller, having leadership roles are violating Plaintiffs due process rights by denying him the right to be
represented at an IR (Incident Report) hearing that results in the handing down of punishment Defendants have permitted and
ensured that plaintiff will never have representation or be allowed in one of the hearings. Plaintiffs mental health disabilities are
exploited and taken advantage of and do falsely accuse us of wrongs, write an information report citing a wrong [without notifying
us that they are doing so — typical DOC behavior], turns report in, then the report is discussed in an IR meeting that consists of
clinical and non-clinical staff [building/floor managers]. Once_a floor manager returns to the floor he is in charge of, he notifies me
that i now have sanctions [punishment] for something that I was-never told about or had any chance in defending myself against the
issue that had been reported

Defendants CEO Aaron Bowen and ACPTC Director Shanda Payne have instituted _a restrictive mail, property and phone calling
policies without notification in advance

In 2018, Defendants CEO Aaron Bowen, and ACPTC Director Shanda Payne have written and implemented new_policies that
further restricts Plaintiff(s) civilian rights to not be impeded in his ability to reintegrate within society by having the responsibility
to contact outside sources, businesses, churches, support groups, etc.

Defendants CEO Aaron Bowen and ACPTC Director Shanda Payne have written and implemented a restrictive phone policy that
denies my ability to call businesses, public entities, lawyers, support peers, and court without first, getting prior approval from the
floor manager to do so

Plaintiff, has been denied the ability to call community support persons, persons of contact [who are familiar, have met and talked
with plaintiff], mentors, friends, and peers, without getting approval first by the floor manager.

Plaintiff can only order items from a prison catalog which is pricy and hinders him from having the ability to shop competitively for
a better price

Plaintiff asserts that the current restrictive conditions are more restrictive then when he was incarcerated

Plaintiff(s) asserts that the above changes were made by ACPTC Director Shanda Payne under the approval of Defendant CEO

Aaron Bowen

Injury. State how you were injured by the actions or inactions of the Defendant(s).

Emotional Trauma: lack of sleep and appetite: Fear; Physical ailments — headaches, unexplained body pain: stomach
ailments. Suffered from sleep deprivation due to anxiety and stress; loss of appetite; humiliated; and my forward
advancement had been stopped.

Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? N Yes C1 No
b. Did you submit a request for administrative relief on Count I? NI Yes C] No
c. Did you appeal your request for relief on Count I to the highest level? N Yes CL) No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 

 

 

 

 
Case 2:20-cv-00437-GMS--CDB Document1 Filed 02/27/20 Page 7 of 8

E. REQUEST FOR RELEIF

State the relief you are requesting:

Plaintiff seeks the sum of $ 250,000.00 in compensatory, nominal, punitive, and emotional damages that he was
exposed to by the Defendants’’ who had authority over him and have compounded upon. his mental iliness

“+ Additionally plaintiff seeks his absolute discharge from the ACPTC program .

+ Plaintiff seeks an order from the Court that would instruct Defendant Governor Ducey to release additional fund
earmarked for the fixing and opening one of the empty buildings, for raises, and hiring of staff who have mental health

experience and training
Plaintiff seeks an order from the Court that would instruct CEO Aaron Bowen and ACPTC Director Shana Payne t

change the current policies pertaining to our living conditions, to have the severely restricted conditions changed, and to
be treated as civilians. with civilian rights in all aspects of our treatment and living conditions while a patient at ASH,
and to remove all similarities’ including thoughts and behaviors of Administrative, Managers, and Line staff in
reference to being treated as if he was still doing correctional time .

“> Plaintiff seeks a further order from the Court that would instruct Defendant Governor -Ducey and Defendant Dr. Crist to
remove the unnecessary restrictive conditions that exist within the grounds of ASH because they have the power to do
so because they are the defendants’ who originally placed the severe restrictions on me

“ Plaintiff asks the court for an oversight committee to protect his right and to monitor the ACPTC and to have access to

all residents and that all residents could speak freely without fear of reprisal / retaliation, and ask the court for an order
to have ASH immediately stop using harassing tactics by staff of the ACPTC especially Defendant Payne

I declare under penalty of perjury the foregoing is true and eff Yr,
Executed on Z [ Al / FO " Z LS, Lif
DATE SIGNATURE OF PLAINTIFF

Certificate of Service

 

(Name and title of paralegal, legal assistant, or I hereby certify that original and copy of this
Other person who helped you prepare this complaint) document was mailed this Month FeBrugauy
Day_ |4 Year 2020

 

To US. District Court Clerk
U.S. Courthouse, Suite 130
(Signature of attorney, if any) . 401 West Washington Street, SPC 10
Phoenix, Arizona 85003-2119

 

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more that fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number

all pages.

 

 
1,

Case 2:20-cv-00437-GMS--CDB Document1 Filed 02/27/20 Page 8 of 8

COUNT IV

State the constitutional or other civil right that has been violated: 14" Amendment due process__Clause

 

2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.

3.

C1 Basic necessities LC Mail CJ Access to the court CI Medical care
C1 Disciplinary proceedings LJ Property O Exercise of religion C1 Retaliation
(1 Excessive force by an officer (1 Threat to safety LJ Other: Due Process

Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts that clearly in your own words without

citing legal authority or arguments.
> Defendant Payne, Miller, and Johnson cannot take states evaluators’ recommendations as fact because the

recommendation is based on evaluators’ opinion and does not support the burden _of proof beyond _a
reasonable doubt, Plaintiffs’ yearly evaluation is made up of cut and paste information that has been cut and
pasted over the past several years. When doubt is present an adverse decision cannot be rendered. Plaintiff
challenges the evidence used by state evaluators under the Dalbert Ruling .

Defendants Payne, Miller, and Johnson have ignored the Dalbert Ruling. In Dalbert, the case determined tha

there must be proof beyond a reasonable doubt, and provide substantial factual proof to back their opinion
that plaintiff is a risk to society and not a mere speculation on their part

Defendants Payne, Miller, and Johnson evidence/facts they use are merely speculative, guessing, mind
reading and projecting what they think on how plaintiff will do in society. Defendants must prove to the
court beyond a reasonable doubt that they have solid proof plaintiff is a risk to society and must remain
committed .

Defendants Payne, Miller, and Johnson try to mind read, and project what they think; predict how plaintifi
will do once he is living in the community and his risk of reoffending which, is low, has delayed his progress
forward (sometimes over a year even when plaintiffs behavior is at its best) and ability to transition forward
and into the community, waiting till he stumbles and then defendants use this as their justification in delaying
his forward progress

Under Defendants’ Payne and Millers strenuous restrictions, expectations and qualifications, it_is nearly
impossible for plaintiff to provided and meet defendants’ demands .

Plaintiff is a civilian, committed in a civil trial and should be afforded the same protection that defendants
face in a criminal trial where, an allegation must be proven beyond a reasonable doubt and not speculative or
hearsay which, is not admissible as evidence in court

Injury. State how you were injured by the actions or inactions of the Defendant(s).

Emotional Trauma: lack of sleep and appetite: Fear; Physical ailments — headaches, unexplained body pain: stomach
ailments. Suffered from sleep deprivation due to anxiety and stress; loss of appetite: humiliated; and my forward
advancement had been stopped.

Administrative Remedies:
a, Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? N Yes LJ No
b. Did you submit a request for administrative relief on Count I? WS Yes LNo
c. Did you appeal your request for relief on Count I to the highest level? N Yes LC No

d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 
